DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2022 has been entered.
Status of Claims 
Claim(s) 1, 4-9 and 18-19 are pending in the application. Claim(s) 2-3 and 10-17 are canceled. The previous rejection(s) under 35 U.S.C 102(a)(1) have been withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-7, 9-11 & 14-19 are rejected under rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2011/0253706) in view of Yun (US 2016/0150597)
As Per Claim 1, Wang discloses an induction heating cooker [abstract] comprising: 
a first heating coil [Fig. 5, #31a] operated by a first type of power [Fig. 5, #30a]; 
a second heating coil [Fig. 5, #31b] operated by a second type of power [Fig. 5, #30b] different from the first type of power [Fig. 5, #30a] and disposed outside the first heating coil [Fig. 5, #31a]; 
a third heating coil [Fig. 5, # 3ac] operated by a third type of power different [Fig. 5, #30c] from the first [Fig. 5, #30a] and second types of power [Fig. 30b] and disposed outside the second heating coil [Fig. 5, #31b];
 a first coil driving circuit [Fig. 5, #35a] which applies the first type of power [Par. 38; “…By the first rectifier circuit 33a, second rectifier circuit 33b and the third rectifier circuit 33c, the first phase input voltage Va, the second phase input voltage Vb and the third phase input voltage Vc are respectively rectified into a first phase rectified voltage Vr1, a second phase rectified voltage Vr2 and a third phase rectified voltage Vr3….”] to the first heating coil [Fig. 5, #31a]; 
a second coil driving circuit [Fig. 5, #35b] which applies the second type of power [Par. 45; “…the micro processor 321 will control the power controller 37 to control operations of the first inverter circuit 35a, the second inverter circuit 35b and the third inverter circuit 35c, thereby generating the first voltage V1, the second voltage V2 and the third voltage V3, respectively….”] to the second heating coil [Fig. 5, #31b]; 
a third coil driving circuit [Fig. 5, #35c] which applies the third type of power [Par. 45; “…the micro processor 321 will control the power controller 37 to control operations of the first inverter circuit 35a, the second inverter circuit 35b and the third inverter circuit 35c, thereby generating the first voltage V1, the second voltage V2 and the third voltage V3, respectively….”] to the third heating coil [Fig. 5, #31c]; and
wherein the first coil driving circuit [Fig. 5, #35a] provides the second coil driving circuit [Fig. 5, #35b] and the third coil driving circuit [Fig. 5, #35c] with a signal for synchronizing the operation frequencies to synchronize operation frequencies and operation phases of the first to third types of power to be provided to the first to third heating coils.  [Fig. 5, #31a-c; Par. 39; “the phase difference between every two of the first phase input voltage Va, the second phase input voltage Vb and the third phase input voltage Vc is 120 degrees, the heat device 3 of the present invention can provide more heat quantity or power when compared with a conventional heating device using a single phase input power supply…the first phase input voltage Va, the second phase input voltage Vb and the third phase input voltage Vc are equal to the phase voltages that are provided by the three-phase electric power supply 5…”; the reference clearly discloses that the phase voltages from each respective driving circuits are all synchronized in operation to direct power to the heating coils]
Wang does not disclose wherein the first type of power, the second type of power, and the third type of power have a common phase.
Yun, much like Wang, pertains to a cooking apparatus utilizing induction heating. [abstract] 
Yun discloses wherein the first type of power, the second type of power, and the third type of power have a common phase. [Par. 93; “…The power supply unit 200 may receive a single-phase power supply or three-phase power supplies from an external single-phase alternating current (AC) power supply 700, and rectify each of the three phase AC power supplies and convert the rectified power supplies into three DC power supplies, when the three-phase power supplies are supplied….”]
Yun discloses the benefits of the single phase power in that maintains equal power amongst the different power providers to the coil. [Par. 95] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the induction cooker as taught by Wang in view of the cooker as taught by Yun to further include wherein all of the first to third types of power provide single-phased power having the same phase to maintains equal power amongst the different power providers to the coil. [Par. 95]
As Per Claim 4, Wang discloses wherein all of the first heating coil, the second heating coil, and the third heating coil [Fig. 5, #31a-c] are concentric to have a same central point [refer to annotated Fig. 5, #A] and respective different diameters [Fig. 5, #31a-31c; as clearly shown in the figure below, the three coils differ in sizes (first coils 31a being the smallest and the outer two coils (31b-31c) increasingly bigger in size)].

    PNG
    media_image1.png
    1049
    1582
    media_image1.png
    Greyscale


As Per Claim 5, Wang discloses wherein the first heating coil, the second heating coil and the third heatingcoils [Fig. 5, #31a-31c] are positioned to be spaced apart from each other [Fig. 5, #31a-31c].
As Per Claim 6, Wang discloses wherein the first heating coil [Fig. 5, #31a] includes a first coil that is wound by a first number of turns [refer to annotated Fig. 5, #A below],
 wherein the second heating coil [Fig. 5, #31b] includes a second coil that is wound by a second number of turns [refer Fig. 5, #B below], the second number of turns [Fig. 5, #B below] being different from the first number of turns [refer to annotated Fig. 5, #A below], and 
wherein the third heating coil [Fig. 5, #31c] comprises a third coil that is wound by a third number of turns [refer to annotated Fig. 5, C below], the third number of turns being different from the first and second numbers of turns [refer to annotated Fig. 5, #A-#B].

    PNG
    media_image2.png
    807
    811
    media_image2.png
    Greyscale


As Per Claim 7, Wang discloses wherein a thickness of the third coil [Fig. 5, #31c] corresponds to thickness of the first coil [Fig. 5, #31a] and the second coil [Fig. 5, #31b] and the third coil includes a plurality of layers that are stacked. [Fig. 5, #31a-c].
As Per Claim 9, Wang discloses further comprising a sensing which measures a size of a container positioned on the first heating coild, the second heating coil and the third heating coil [Claim 3; “…said user interface unit judges a size of a foodstuff container according to said currents flowing through said first induction coil and said second induction coil…”], wherein each of the first coil driving circuit, the second coil driving circuit and the third coil driving circuit is selectively operated based on the size of the container [Par. 50; “…according to the size of the foodstuff container, the micro processor of the heating device will enable at least one of the first phase power unit, the second phase power unit and the third phase power unit, thereby selectively controlling operations of the first induction coil, the second induction coil and the third induction coil. Therefore, the heating device of the present invention can be used to heat various foodstuff containers with different sizes….”]
As Per Claim 18, Wang discloses wherein the first coil driving circuit and not the second coil driving circuit or the third coil circuit are operated when the size of the container is less than or equal to an inner diameter of the second heating coil, [Par. 44; “…for heating a large-size foodstuff container 4, the micro processor 321 will control the power controller 37 to enable the first phase power unit 30a, the second phase power unit 30b and the third phase power unit 30c. For heating a medium-size foodstuff container 4, the micro processor 321 will control the power controller 37 to enable the first phase power unit 30a and the second phase power unit 30b but disable the third phase power unit 30c. For heating a small-size foodstuff container 4, the micro processor 321 will control the power controller 37 to enable the first phase power unit 30a but disable the second phase power unit 30b and the third phase power unit 30c…”; the reference explicitly discloses that the microprocessor selectively enables a first, second and third phase power unit (coil driving circuit) dependent on the size of the container, being a small container only turning on the first driving circuit, a medium container only turning on a first and second driving circuit, and a large container turning on all three driving circuits.]
The first coil driving circuit and the second coil driving circuit but not the third coil driving circuit are operated when the size of the container is greater than the inner diameter of the second heating coil and less than or equal to an inner diameter of the third heating coil, [Par. 44; “…for heating a large-size foodstuff container 4, the micro processor 321 will control the power controller 37 to enable the first phase power unit 30a, the second phase power unit 30b and the third phase power unit 30c. For heating a medium-size foodstuff container 4, the micro processor 321 will control the power controller 37 to enable the first phase power unit 30a and the second phase power unit 30b but disable the third phase power unit 30c. For heating a small-size foodstuff container 4, the micro processor 321 will control the power controller 37 to enable the first phase power unit 30a but disable the second phase power unit 30b and the third phase power unit 30c…”; the reference explicitly discloses that the microprocessor selectively enables a first, second and third phase power unit (coil driving circuit) dependent on the size of the container, being a small container only turning on the first driving circuit, a medium container only turning on a first and second driving circuit, and a large container turning on all three driving circuits.] and 
The first coil driving circuit, the second coil driving circuit and the third coil driving circuit are operated when the size of the container is greater than the inner diameter of the third heating coil [Par. 44; “…for heating a large-size foodstuff container 4, the micro processor 321 will control the power controller 37 to enable the first phase power unit 30a, the second phase power unit 30b and the third phase power unit 30c. For heating a medium-size foodstuff container 4, the micro processor 321 will control the power controller 37 to enable the first phase power unit 30a and the second phase power unit 30b but disable the third phase power unit 30c. For heating a small-size foodstuff container 4, the micro processor 321 will control the power controller 37 to enable the first phase power unit 30a but disable the second phase power unit 30b and the third phase power unit 30c…”; the reference explicitly discloses that the microprocessor selectively enables a first, second and third phase power unit (coil driving circuit) dependent on the size of the container, being a small container only turning on the first driving circuit, a medium container only turning on a first and second driving circuit, and a large container turning on all three driving circuits.]. 
As Per Claim 19, Wang discloses wherein each of the first coil driving circuit [Fig. 5, #35a], the second coil driving circuit [Fig. 5, #35b], and the third coil driving circuit [Fig. 5, #36a] provides a maximum power. [Par. 36; “…the first phase input voltage Va, the second phase input voltage Vb and the third phase input voltage Vc are all 230 volts; and the maximum allowable values of a first phase input current Ia, a second phase input current Ib and a third phase input current Ic are all 16 A (ampere)….”]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 is rejected under rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2011/0253706) in view of Yun (US 2016/0150597) in further view of Roux (US 2009/0020526)
As Per Claim 8, Wang discloses all limitations of the invention except wherein an overall height of the third heating coil is different from an overall height of the second heating coil.
Roux, much like Wang, pertains to an induction device for an induction heating plate. [abstract]
Roux discloses wherein an overall height of the third heating coil is different from an overall height of the second heating coil. [Par. 92; “…an induction device of the invention in which two coils 3A, 3B of different size are used. For example, the dimensions of a first coil 3B are greater than the dimensions of the second coil 3A…”; the reference clearly discloses that the two coils are of different sizes, with one having greater dimensions (i.e. a height) than the other coil] 
Roux discloses the benefits of coils with different sizes in that to ensure proper heating distribution amongst different vessels. [Par. 11] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of Wang in view of the teachings of Roux to further include wherein an overall height of the third heating coil is different from an overall height of the second heating coil to ensure proper heating distribution amongst different vessels. [Par. 11]
Response to Arguments
Applicant’s arguments filed 06/07/2022 have been fully considered. 
The previous rejection(s) under 35 U.S.C. 102(a)(1) have been withdrawn in light of amendments made to the claims. 
Applicant has not provided arguments pertaining to why Yun (previously applied in the Office Action dated 10/21/2021) does not teach the recited claim limitation of (originally claim 3) “…wherein the first type of power, the second type of power, and the third type of power have a common phase…”, and thus for the reasons stated above in the Office Action, Yun reads on the claim limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417. The examiner can normally be reached M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABARAHAM can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMAD ABDEL-RAHMAN/               Examiner, Art Unit 3761          

/IBRAHIME A ABRAHAM/               Supervisory Patent Examiner, Art Unit 3761